Case 5:20-cv-00182-DDP-DFM Document 13 Filed 06/11/20 Page 1 of 1 Page ID #:63




                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                              EASTERN DIVISION



  ALFONSO PRADO MENDOZA,                  No. ED CV 20-00182-DDP (DFM)

           Plaintiff,                     Order Accepting Report and
                                          Recommendation of
              v.                          United States Magistrate Judge

  GEO GROUP et al.,

           Defendants.


       Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
 all the records and files herein, along with the Report and Recommendation of
 the assigned United States Magistrate Judge. No objections to the Report and
 Recommendation were filed, and the deadline for filing such objections has
 passed. The Court accepts the findings, conclusions, and recommendations of
 the United States Magistrate Judge.
       IT IS THEREFORE ORDERED that Judgment be entered dismissing
 this action without prejudice.



  Date: June 11, 2020
                                           DEAN D. PREGERSON
                                           United States District Judge
